Title: Franklin: Proposed New Version of the Bible, [1782 or after]
From: Franklin, Benjamin
To: 



PROPOSED NEW VERSION OF THE BIBLE.
To the Printer of * * * *
Sir,
[1782 or after]
It is now more than 170 years since the translation of our common English Bible. The language in that time is much changed, and the stile being obsolete, and thence less agreeable, is perhaps one reason why the reading of that excellent book is of late much neglected. I have therefore thought it would be well to procure a new version, in which, preserving the sense, the turn of phrase and manner of expression should be modern. I do not pretend to have the necessary abilities for such a work myself; I throw out the hint for the consideration of the learned: and only venture to send you a few verses of the first chapter of Job, which may serve as a sample of the kind of version I would recommend.
A. B.


Part OF THE First Chapter OF JOB MODERNIZED.


Old Text.
New Version.


Verse 6 Now there was a day when the sons of God came to present themselves before the Lord, and Satan came also among them.
Verse 6 And it being levée day in heaven, all God’s nobility came to court, to present themselves before him; and Satan also appeared in the circle, as one of the ministry.


7 And the Lord said unto Satan, Whence comest thou? Then Satan answered the Lord, and said, From going to and fro in the earth, and from walking up and down in it.
7 And God said to Satan, You have been some time absent; where was you? And Satan answered, I have been at my country-seat, and in different places visiting my friends.


8 And the Lord said unto Satan, Hast thou considered my servant Job, that there is none like him in the earth, a perfect and an upright man, one that feareth God, and escheweth evil?
8 And God said, Well, what think you of Lord Job? You see he is my best friend, a perfectly honest man, full of respect for me, and avoiding every thing that might offend me.


9 Then Satan answered the Lord, and said, Doth Job fear God for nought?
9 And Satan answered, Does your Majesty imagine that his good conduct is the effect of mere personal attachment and affection?



10 Hast thou not made an hedge about his house, and about all that he hath on every side? Thou hast blessed the work of his hands, and his substance is increased in the land:
10 Have you not protected him, and heaped your benefits upon him, till he is grown enormously rich?


11 But put forth thine hand now, and touch all that he hath, and he will curse thee to thy face.
11 Try him; only withdraw your favor, turn him out of his places, and with-hold his pensions; and you will soon find him in the opposition.



